 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

; ene nenene cee eneneceneceenenenenens x |}DATEFILED: _+/¢/20

 

 

 

 

LEANDRO VALDEZ MORONTA, individually and on ee
behalf of others similarly situated :

Plaintiff,
ORDER
-against-
19-CV-4289 (PAE)(KNF)
E & M FOOD MARKET CORP. (d/b/a KEY FOOD)
and MIGUEL MARTINEZ,
Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A telephonic conference was held with the parties on February 4, 2020. Based on the
discussion had during the conference, IT IS HEREBY ORDERED that:

1, all discovery, of whatever nature, be initiated so as to be completed on or before
April 6, 2020;

2. any dispositive motion be served and filed on or before May 6, 2020. The
response to any such motion and any reply are to be made in accordance with
Local Civil Rule 6.lof this court; and

3. if no dispositive motion is made, the parties shall submit their joint pretrial order
to the court on or before May 6, 2020. That document must conform to the
requirements for such an order that are found in the Individual Rules of Practice
of the assigned district judge.

Dated: New York, New York SO ORDERED:

February 4, 2020 .
ee eMail Pre

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
